DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a process with of steps of accessing a data table, modify the table and making a series of determinations with a training analysis to determine one or more entries from the table contains an error based on a comparison.   The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas, to determine one or more entries from the table contains an error as claimed. 
Also, the claimed process does not provide any practical outcome nor result when determined that the one or more entries from the table contains an error. The pending claims do not show the usefulness nor practicality when determined that the one or more entries from the table contains an error. Hence the claimed elements and additional elements such as, or a combination of the addition elements in the claims, fail to integrate the abstract idea into a 
Further, the additional elements (e.g. a processor and a memory as recited in claim 15) amount to no more than usage of a generic computer system, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 14, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "maximum" in claims 5 & 14 and “minimum” in claims 6 & 18 are relative terms which render the claims indefinite respectively.  The terms “maximum” and “minimum” are defined by the claims, the specification does not provide a standard for ascertaining the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Church (Patent No 5,572,423) in view of Mahmoud et al (Pub No. 2019/0188255, hereinafter Mahmoud).

With respect to claim 1, Church discloses a method (Abstract), comprising: 
receiving an input comprising a plurality of entries, wherein each entry of the plurality of entries comprises an associated value (Col. 1,lines 45-47, Col. 2, lines 32-35, Fig 1: receive an input text comprising a pluarty of entries, e.g. a word with plurality of character entries and each entry includes a respective value); 
removing one or more entries from the plurality of entries to generate a modified input (Col. 34-50, Col. 1-67, Fig 1: generate a modified input text with deletion, insertion and other modification of one or more character entries); 
determining a first probability that the input is drawn from a plurality of training text (determine step may be performed prior to the removal step. Col. 3, lines 30-35, Fig 1: determining a first probability at least when detecting a potentially misspell word with analysis of training text, e.g. a plurality of text in the spell dictionary, with respect ot user selection); 
determining a second probability that the modified input is drawn from the plurality of training text (Col. 2, lines 8-12 & 33-36, Col. 46-67,  Col. 4, lines 28-30: determine 2nd probability when determine probability for each modified text); and 
determining that the one or more entries removed from the input contain an error based on a comparison of the first probability and the second probability (Col. 4, lines 18-35 & 53-61, Fig 1: determine that one or more moved characters contains a spelling error based on the comparison of probabilities, resulting identifying the spell word and suggestion provision).
Church does not explicitly disclose the received input is an input table; and the plurality of training text is a plurality of training tables as claimed.
([0029], Fig 1& 7-9: receive a table of at least one word having a pluarty of entries); and 
using a plurality of training tables for probability determinations on error in input table ([0029-0033], [0037], [0048] [0061-0065], Fig 7-9:  determining probabilities with respect to a plurality of tables of word patterns).
  Since both Church and Mahmoud are from the same field of endeavor because both are directed to data error management having a training model, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Church and Mahmoud to incorporate using tables for error management of Mahmoud into Church for the claimed elements.  The motivation to combine is to provide an enhance system with error detect and correction in data management (Church, Col. 1, lines 11-15; Mahmoud, [0003]). 
 
With respect to claim 2, the combined teachings of Church and Mahmoud further discloses identifying the plurality of training tables by identifying a subset of training tables from a collection of training tables based on one or more shared features of the input table and the subset of training tables (Church, Col.2, lines 5-12 & 35-67; Mahmoud, [0037-0038], Fig 2B-4 & 7-8: identify a subsets of tables/text of the training based on shared features of the input, e.g. obtain a subset with slight variations from the input). 

With respect to claim 3, the combined teachings of Church and Mahmoud further discloses wherein the one or more shared features comprise one or more of: a datatype of the plurality of entries; a number of entries from the plurality of entries; a number of rows of entries (appears that the elements in the claim are directed to descriptive material and not necessary impacting the functionality of the claim; Church, Col.2, lines 5-12 & 35-67; Mahmoud, [0037-0038], Fig 2B-4 & 7-8:  the shared features comprises at least a value and data type, such that a subset with slight variations from the input is obtained).
With respect to claim 4, the combined teachings of Church and Mahmoud further discloses selectively identifying the one or more entries from the plurality of entries based on outlying values for the one or more entries relative to values of additional entries from the plurality of entries (Church, Col.2, lines 5-12 & 35-67; Mahmoud, [0037-0038], Fig 2B-4 & 7-8:  selectively identifying the entries obtain a subset with slight variations from the input based on the outlying values, which are merely values). 

With respect to claim 5, the combined teachings of Church and Mahmoud further discloses identifying a maximum perturbation value for generating the modified input table, the maximum perturbation value indicating a maximum number or a maximum percentage of entries to remove from the plurality of entries when generating the modified input table (it appears that the maximum perturbation value is directed to any value; Church, Col. 2, lines 35-67, Col. 3, lines 1-45; Mahmoud, [0034-0038], [0042]: identify a value for generate modify input, wherein the values how many and what character/entry should be removed) ; and 
selectively identifying a number of the one or more entries to remove from the plurality of entries based on the maximum perturbation value (Church, Col.2, lines 5-12 & 35-67. Col. 3, Col. 3, lines 1-45; Mahmoud, [0037-0038], [0042-0048] Fig 2B-4 & 7-8:  selectively identifying the entries to remove based on the identified value, e.g. for correction candidate analysis)..
With respect to claim 6, the combined teachings of Church and Mahmoud further discloses identifying the one or more entries by applying a minimization model to the input table, wherein the minimization model identifies the one or more entries based on a minimum expected ratio between the first probability and the second probability (Church, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0037-0038], Fig 2B-4 & 7-8, apply a model to the input text that identify character/entry based on the ratio via learned processing).
With respect to claim 7, the combined teachings of Church and Mahmoud further discloses wherein determining that the one or more entries removed from the input table contain the error comprises: calculating a ratio between the first probability and the second probability; and determining that the one or more entries contain the error based on the calculated ratio (Church, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0037-0038], Fig 2B-4 & 7-8, use ratio to determine error and identify the corrected character/entry based on the calculation).
With respect to claim 8, the combined teachings of Church and Mahmoud further discloses tagging the one or more entries of the input table; and providing an indication of the tagging via a graphical user interface of a client device in conjunction with a presentation of the input table (Church, Col. 4, lines 41-50, Fig 1; Mahmoud, [0034], Fig 1- 3: tag to identify and provide indication of the tag via presenting suggestion and/or corrected candidate to client/user).

With respect to claim 9, Church discloses a method (Abstract), comprising: 
accessing a collection of training text, wherein the collection of training text comprises entry values (Col. 2,lines 6-12, Col. 3, lines 65-67: accessing a collection of text with character entry values); and 
training a table perturbation model based on the collection of training text that, when applied to a given text, selectively identifies one or more errors within entries of the given text by (Col. 2, lines 6-12, Col. 3, lines 65-67: training the model based on the collection of training data via learning, when apply a given text, e.g. a detect input text, selectively identify errors): 
generating a modified text by removing one or more entries from the given text (Col. 34-50, Col. 1-67, Fig 1: generate a modified input text with deletion, insertion and other modification of one or more character entries); 
determining a first probability that the given text is drawn from the collection of training text (determine step may be performed prior to the removal step. Col. 3, lines 30-35, Fig 1: determining a first probability at least when detecting a potentially misspell word with analysis of training text, e.g. a plurality of text in the spell dictionary, with respect to user selection);  
determining a second probability that the modified text is drawn from the collection of training text(Col. 2, lines 8-12 & 33-36, Col. 46-67,  Col. 4, lines 28-30: determine 2nd probability when determine probability for each modified text); and 
determining that the one or more entries from the given text contains an error based on a comparison of the first probability and the second probability (Col. 4, lines 18-35 & 53-61, Fig 1: determine that one or more moved characters contains a spelling error based on the comparison of probabilities, resulting identifying the spell word and suggestion provision).
Church does not explicitly disclose the accessed collection of training text is a collection of training tables, wherein the collection of training tables comprises a plurality of training tables organized in rows and columns of entry values; and 
the given text is a given table as claimed.
However, Mahmoud discloses accessing collection of training text is a collection of training tables, wherein the collection of training tables comprises a plurality of training tables organized in rows and columns of entry values ([0037-0038], [0048], Fig 4 & 7-10: accessing a collection of training tables with sub-tables having rows and column of values via applying a leaning model);  and 
training a table perturbation model, when applied to a given table, selectively identifies one or more errors within entries of the given table ([0029-0032], [0037], [0067], Fig 1-3 & 7-10: training the model to identify error in the text of a given table via spelling check and valid candidate provision).
  Since both Church and Mahmoud are from the same field of endeavor because both are directed to data error management having a training model, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Church and Mahmoud to incorporate using tables for error management of Mahmoud into Church for the claimed elements.  The motivation to combine is to provide an enhance system with error detect and correction in data management (Church, Col. 1, lines 11-15; Mahmoud, [0003]). 

(Church, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0037-0038], Fig 2B-4 & 7-8, apply a model to the input text too identify error character/entry).
With respect to claim 11, the combined teachings of Church and Mahmoud further discloses identifying one or more predicted errors within the plurality of table entries based on applying the table perturbation model to respective columns of the input table (Church, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0037-0038], Fig 2B-4 & 7-8, apply a model to the input text too identify error character/entry);  
tagging one or more entries of the plurality of table entries associated with the identified one or more predicted errors; and providing an indication of tagging via a graphical user interface of a client device in conjunction with a presentation of the input table (Church, Col. 4, lines 41-50, Fig 1; Mahmoud, [0034], Fig 1- 3: tag to identify and provide indication of the tag via presenting suggestion and/or corrected candidate to client/user).

With respect to claim 12, the combined teachings of Church and Mahmoud further discloses wherein the table perturbation model is further trained to selectively identify the one or more errors within entries of the given table by identifying a subset of training tables from the collection of training tables based on one or more shared features of the given table and the subset of training tables (Church, Col.2, lines 5-12 & 35-67, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0037-0038], Fig 2B-4 & 7-8, apply a model to the input text too identify error character/entry via training process based on the shared feature, e.g. similar text with slight variations).

With respect to claim 13, the combined teachings of Church and Mahmoud further discloses providing the table perturbation model to a computing device to enable the computing device to locally apply the table perturbation model to an input table accessible to the computing device (the term enable suggests possible of locally apply but not necessary being performed; Church, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0037-0038], Fig 2B-4 & 7-8, apply a model to the input text that identify character/entry based on the ratio via learned processing).
With respect to claim 14, the combined teachings of Church and Mahmoud further discloses wherein the table perturbation model is further trained to: identify a maximum perturbation value for generating the modified table, the maximum perturbation value indicating a maximum number or a maximum percentage of entries to remove from the given table in generating the modified table, wherein the maximum perturbation value is based on one or more of a number of entries of the given table or a datatype of entries from the given table (it appears that the maximum perturbation value is directed to any value; Church, Col. 2, lines 5-12& 35-67, Col. 3, lines 1-45; Mahmoud, [0034-0038], [0042], Fig 2B-4 & 7-8: identify a value for generate modify input, wherein the values how many and what character/entry should be removed. and the shared features comprises at least a value and data type, such that a subset with slight variations from the input is obtained).

(Abstract), comprising: 
one or more processors (Col. 2, lines 30-32, Col. 6, lines 1-2); 
memory in electronic communication with the one or more processors(Col. 2, lines 30-32, Col. 6, lines 1-2); and 
instructions stored in the memory, the instructions being executable by the one or more processors to cause a computing device to(Col. 2, lines 30-32, Col. 6, lines 1-2): 
receive an input comprising a plurality of entries, wherein each entry of the plurality of entries comprises an associated value (Col. 1,lines 45-47, Col. 2, lines 32-35, Fig 1: receive an input text comprising a pluarty of entries, e.g. a word with plurality of character entries and each entry includes a respective value); 
remove one or more entries from the plurality of entries to generate a modified input (Col. 34-50, Col. 1-67, Fig 1: generate a modified input text with deletion, insertion and other modification of one or more character entries); 
determine a first probability that the input is drawn from a plurality of training text (determine step may be performed prior to the removal step. Col. 3, lines 30-35, Fig 1: determining a first probability at least when detecting a potentially misspell word with analysis of training text, e.g. a plurality of text in the spell dictionary, with respect to user selection);
determine a second probability that the modified input is drawn from the plurality of training text (Col. 2, lines 8-12 & 33-36, Col. 46-67,  Col. 4, lines 28-30: determine 2nd probability when determine probability for each modified text); and
determine that the one or more entries removed from the input contain an error based on a comparison of the first probability and the second probability (Col. 4, lines 18-35 & 53-61, Fig 1: determine that one or more moved characters contains a spelling error based on the comparison of probabilities, resulting identifying the spell word and suggestion provision).
Church does not explicitly disclose the received input is an input table; and the plurality of training text is a plurality of training tables as claimed.
However, Mahmoud discloses receive an input table comprising a plurality of entries ([0029], Fig 1& 7-9: receive a table of at least one word having a pluarty of entries); and 
using a plurality of training tables for probability determinations on error in input table ([0029-0033], [0037], [0048] [0061-0065], Fig 7-9:  determining probabilities with respect to a plurality of tables of word patterns).
  Since both Church and Mahmoud are from the same field of endeavor because both are directed to data error management having a training model, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Church and Mahmoud to incorporate using tables for error management of Mahmoud into Church for the claimed elements.  The motivation to combine is to provide an enhance system with error detect and correction in data management (Church, Col. 1, lines 11-15; Mahmoud, [0003]). 

With respect to claim 16, the combined teachings of Church and Mahmoud further discloses instructions that, when executed by the one or more processors, cause the computing device to: 
identify the plurality of training tables by identifying a subset of training tables from a collection of training tables based on one or more shared features of the input table and the subset of training tables (Church, Col.2, lines 5-12 & 35-67; Mahmoud, [0037-0038], Fig 2B-4 & 7-8: identify a subsets of tables/text of the training based on shared features of the input, e.g. obtain a subset with slight variations from the input);
 wherein determining the first probability that the input table is drawn from the plurality of training tables comprises determining the first probability based on a comparison of entries of the input table and the subset of training tables (Church, Col. 3, lines 30-35, Fig 1; Mahmoud, [0038-0039], [0043], [0048], Fig 1-3 & 9-10: compare the entries of the input and the traiing subset for probability determination); and 
wherein determining the second probability that the modified input table is drawn from the plurality of training tables comprises determining the second probability based on a comparison of entries of the modified input table and the subset of training tables (Church, Col. 2, lines 8-12 & 33-36, Col. 46-67,  Col. 4, lines 28-30; Mahmoud, [0038-0039], [0043], [0048], Fig 1-3 & 9-10:  compare entries of the modified with input modification and the  training subset for another probability determination).
With respect to claim 17, the combined teachings of Church and Mahmoud further discloses instructions that, when executed by the one or more processors, cause the computing device to: apply a likelihood ratio minimization model over a plurality of subsets of the input table trained to identify a predetermined number of numeric outliers that, when removed from the input table, corresponds to the modified input table predicted to minimize a ratio between the first probability and the second probability (to minimize is suggesting intended use; Church, Col. 2, lines 37-67, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0037-0038], Fig 2B-4 & 7-8: apply a model to identify a numeric outliers for the modification prediction including entry removal via training model application).
 
With respect to claim 18, the combined teachings of Church and Mahmoud further discloses instructions that, when executed by the one or more processors, cause the computing device to: apply a likelihood ratio minimization model over a plurality of subsets of the input table trained to identify a predetermined number of text-based entries based on a minimum pair-wise edit distance between the predetermined number of text-based entries that, when removed from the input table, corresponds to the modified input table predicted to minimize a ratio between the first probability and the second probability  (to minimize is suggesting intended use; Church, Col. 2, lines 37-67, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0068], Fig 2B-4 & 7-8: apply a model to identify a textual entries for the modification and/or correction, including entry removal, via training model application with respect to edit distance processing).
With respect to claim 19, the combined teachings of Church and Mahmoud further discloses apply a likelihood ratio minimization model over a plurality of subsets of the input table trained to identify a predetermined number of uniqueness violation entries based on a uniqueness ratio-functions applied to a column of values from the input table that, when removed from the input table, corresponds to the modified input table predicted to minimize a ratio between the first probability and the second probability (to minimize is suggesting intended use; Church, Col. 2, lines 37-67, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0068], Fig 2B-4 & 7-8:  apply a model to identify a textual entries with error/violation for the and/or correction, including entry removal, via training model application with respect to error probabilities  processing).

With respect to claim 20, the combined teachings of Church and Mahmoud further discloses instructions that, when executed by the one or more processors, cause the computing device to: apply a likelihood ratio minimization model over a plurality of subsets of the input table trained to identify a predetermined number of functional dependency (FD) violation entries based on an FD-compliance ratio function applied to multiple columns from the input table that, when removed from the input table, corresponds to the modified input table predicted to minimize a ratio between the first probability and the second probability (to minimize is suggesting intended use; Church, Col. 2, lines 37-67, Col. 3, lines 18-30 & 47-67, Col. 4, lines 41-50; Mahmoud, [0029-0033], [0068], Fig 2B-4 & 7-8:  apply a model to identify a textual entries with error/violation for the and/or correction, including entry removal, via training model application with respect to error probabilities  processing).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168